Exhibit 10.42

 

Form of Success Bonus Letter

 

                                             , 2005

                                            

 

Dear                         :

 

As you know, Toys “R” Us, Inc. (the “Corporation”) has been undergoing a
strategic review in which we are exploring a number of possible business
strategies, including the separation of the toy and babies businesses. In your
role as a member of the Executive Committee, you have played and will continue
to play a critical role in this process, up to and including the time when the
toys and babies businesses are separated.

 

Accordingly, in December 2004, I advised you that the Compensation and
Organizational Development Committee of the Corporation’s Board of Directors
approved a special retention/success bonus to you, as a member of the Executive
Committee, provided that you sign this agreement and follow all its terms. As an
Executive Committee member, you shall receive a retention/success bonus in
conjunction with your work as part of the Corporation’s ongoing strategic
review. To receive this bonus, you must be actively employed by the Corporation
at the time the toys and babies businesses are legally separated, or the entire
Corporation has been sold, as a result of this strategic review. Payment shall
be made by the Corporation at the closing (i.e., when the transaction is
consummated) that results in the separation of the businesses or the sale of the
entire Corporation. Termination of your employment, if any, as a result of the
transaction will not affect your eligibility to receive the retention/success
bonus, provided you are actively employed by the Corporation as of the date
immediately prior to closing.

 

The amount of the bonus will depend on the legal structure of the separation:

 

(a) If the separation is effected as a spin-off of the babies business to the
public shareholders of Toys “R” Us, Inc., the success bonus will equal 100% of
your base annual salary as in effect immediately prior to the spin-off.

 

(b) If the separation is effected in the form of a sale of the international and
domestic toy businesses, or the domestic toy business alone, or the sale of the
entire Corporation (international toys, domestic toys, and the babies business)
to a third party, the success bonus will equal 200% of your base annual salary
as in effect immediately prior to the closing of the transaction.

 



--------------------------------------------------------------------------------

The Corporation may withhold from the retention/success bonus, or from any other
amounts payable under this agreement or otherwise, such Federal, state, local or
foreign taxes as shall be required to be withheld pursuant to any applicable law
or regulation. This retention/success bonus will be in addition to any other
compensation or benefits for which you may otherwise be eligible to receive.

 

This retention/success bonus should be viewed as an indication of the
Corporation’s confidence in and appreciation of your abilities, and as an
additional form of compensation to meet a special need. It is not a guarantee of
continued employment or a permanent or recurring element of your compensation,
nor will it impact any other element of compensation for which you may otherwise
be eligible. This special retention/success bonus will not be utilized to
compute your annual or quarterly incentive payments, merit increases, profit
sharing contributions, or any other Corporation benefit or payment for which you
may otherwise be eligible.

 

The terms of this retention/success bonus are to be kept strictly confidential,
until such time as these terms are made public by the Corporation when required
by applicable law. Until that event occurs, your disclosure of the terms of this
retention/success bonus to other employees of the Corporation, or anyone other
than your immediate family or financial/tax/legal advisors, will result in
appropriate remedial action, including forfeiture of the retention/success
bonus. Nothing shall prevent the Corporation from disclosing the terms of this
bonus opportunity to a potential purchaser or otherwise.

 

Sincerely,

  

John H. Eyler, Jr.

Chairman and Chief Executive Officer

Toys “R” Us, Inc.

 

Accepted this              day of                             , 2005

 

2